Appeal from an order of the Supreme Court, Erie County (John F. O’Donnell, J.), entered October 3, 2011. The order, among other things, granted the motion of third-party defendants Edward H. Davis, Jr. and Kateri M. Davis for summary judgment dismissing the third-party complaint of third-party plaintiff Sales Associates of WNY, LLC, against them.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on October 16, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
All concur except Martoche, J, who is not participating. Present — Smith, J.E, Peradotto, Garni, Valentino and Martoche, JJ.